Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*921Petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from fighting, creating a disturbance and engaging in violent conduct after he had a physical altercation with another inmate. The charge of fighting was dismissed on administrative appeal, but the rest of the determination was upheld. Petitioner then commenced this CPLR article 78 proceeding challenging it.
The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Since petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the petition must be dismissed as moot (see Matter of Basden v Goord, 19 AD3d 838 [2005]).
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.